WALLACE, Circuit Judge
(dissenting). When this cause was previously before this court, it came before us upon an appeal from a decree dismissing the bill because infringement had not been established. It was unnecessary then to pass upon the question of the novelty of the alleged invention, and this court affirmed the decree below without discussing the question. I cannot concur in the opinion of the court now delivered, because I think there was no patentable novelty in Fowler’s alleged improvements in saws, as defined by the second claim of the patent. It was well known in the prior art that there were advantages in having the body of a saw soft, and the teeth hardened to a high temper; and circular saws and hack saws were made in that way, the object being to. prevent breakages of the whole saw from twist or shock, and confine (item to the teeth or the hard-tempered adjacent area. The purpose of the present invention was to accomplish the same object so that the teeth can be used until worn away, while the body of the, saw will yield to bend or twist, and be sufficiently pliable not to be broken in use. The description of the invention contains two inconsistent statements. The patentee first states that, in constructing the saw, care is to be taken “that the hard temper is confined to the teeth alone, and does not extend at all Into the body of the saw.” Subsequently he states that, while able to temper the blade so that the temper line may he at any point in the width of the blade, “I preferably fix upon the base line of the teeth as the best and most advantageous point.” The first claim is by its *244terms confined to a saw of the first description; the second has in its terms no other limitation than that the saw is one “with a soft hack, and high-tempered, hard teeth; as specified.” In the present case it is sought to make the second claim cover any saw in which the temper line is approximately near the line of juncture between the teeth and blade. There is no evidence to show that in the prior art saws had been made with the temper line located precisely at the juncture between the blade and the teeth. If this peculiar location was beneficial, the patentee was entitled to make it the subject of a patent, and the first claim secures a monopoly of that improvement. A saw having the temper line approximately in that location has no advantages not possessed by the saws having it precisely at that location, except in the imaginations of expert witnesses. It is shown by the proofs in the present record that it was not new to make saws, of the description to which by the disclaimer the patent is now confined, with the temper line near the line of the teeth, — according to the witnesses, “about the bottom of the teeth,” or “about V18 of an inch from the base of the teeth,” or “about as near to the teeth as the depth of the teeth.” In my judgment, this evidence negatives any novelty in the sécond claim. When it becomes necessary to discriminate between a temper line which is within or beyond V8* of an inch from the base of the teeth, and make the validity of the patent and the question of infringement depend upon that test, this seems to me to be splitting hairs, and, in view of the prior art, to be sustaining a patent for a mere change of degree, and utterly unwarranted.
As it is not pretended that the first claim of the patent is infringed, there should be a reversal, instead of a modification, of the decree of the court below.